Title: On Civil War, 25 August 1768
From: Franklin, Benjamin
To: 


To the Printer:
Sir,
Threescore years did the oppressed United Provinces maintain a war in defence of their liberties against the then powerful kingdom of Spain, with all the wealth of the Indies at it’s command; and finally obliged [it] to acknowledge their independency in a formal treaty, sitting down with the loss of territory, treasure and reputation, and with a broken strength that has never since been recovered.
Contractors, jobbing mercantile members of parliament, officers starving on half pay, and gunsmiths who toast, as the papers tell us, a speedy and a perpetual war, may wish, rather than no war at all, for a civil one in America. These in all conversations, to encourage us in undertaking it, slight the strength of those distant people, think nothing of that enthusiasm for liberty, which in other countries and ages has supplied all deficiencies, and enabled a weak people to battle the efforts of a stronger; but tell us that half a dozen regiments are sufficient to reduce in less than a year every province on the continent. Half a dozen being once engaged in this blessed service, it is easy to write and shew the necessity for more: The more there are, the greater the profits to those gentry. And whatever becomes of us poor devils that live by manufactures or by trade, that are to pay taxes, or that have money in the funds, they will amass fortunes, buy our estates, bribe our boroughs, and vote in parliament the rectitude of the measure.
I believe our officers and soldiers as brave as any in the world; and from that very opinion of their bravery I conjecture they would not generally relish the being ordered on this murdering service against their countrymen; to shed English blood, to stifle the British spirit of liberty now rising in the Colonies; that Liberty which we should rather wish to see nourished and preserved there, as on a loss of it here (which from our vices is perhaps not far distant) we or our posterity may have occasion to resort to and participate of; and possibly some of the ablest officers may choose, with Sir Jeffery Amherst, rather to resign their commissions. But whatever may be the bravery and military prowess of our troops, and whatever the zeal with which they would proceed in such a war, there are reasons that make me suspect it will not be so soon terminated as some folks would have us believe.
My reasons are drawn chiefly from a computation founded on facts. It is well known that America is a country full of forests, mountains, &c. That in such a country a small irregular force can give abundance of trouble to a regular one that is much greater: And that, in the last war, one of the fifteen Colonies we now have there (and one far short of being the strongest) held out five years against twenty five thousand British regular troops, joined by twenty-five thousand Colonists on their own pay, and aided by a strong fleet of men of war. What the expence was to this nation, our treasury books and augmented debt may shew. The expence to America, as their pay was higher, could not be much less. The Colony we made war upon was indeed aided by France, but during the whole contest not with more than five thousand men. Now supposing that the twenty five thousand Colonists, that then joined us, should hereafter be against us, and that this makes no difference, and considering that instead of one Colony to conquer, we are to have fifteen, and that possibly some of our good neighbours may think of making a diversion in their favour, I apprehend it not out of the way to allow five years still to a Colony; and this, by my computation, will amount to just seventy-five years. I hope Messieurs the company of gunsmiths will for the present be so good as to be content with a civil war of seventy-five years, as perhaps we may scarce be able to afford them a perpetual one.

And what are we to gain by this war, by which our trade and manufactures are to be ruined, our strength divided and diminished, our debt increased, and our reputation, as a generous nation, and lovers of liberty, given up and lost? Why, we are to convert millions of the King’s loyal subjects into rebels, for the sake of establishing a newly claimed power in P——to tax a distant people, whose abilities and circumstances they cannot be acquainted with, who have a constitutional power of taxing themselves; who have never refused to give us voluntarily more than we can ever expect to wrest from them by force; and by our trade with whom we gain millions a year!
And is there not one wise and good man to be found in Britain, who can propose some conciliating measure that may prevent this terrible mischief? I fear not one. For
  Quos Deus vult perdere, dementat prius !N. N.
